﻿90.	Mr. President, on behalf of my delegation I take great pleasure in extending to you our warmest congratulations on your well-deserved election to the office of President of the thirty-third session of the General Assembly. We are confident that under your wise direction the outcome of the present session will prove both fruitful and successful.
91.	I wish to express also to your predecessor, Ambassador Lazar Mojsov of Yugoslavia, our appreciation of the competence and dedication which he displayed in directing the work of the thirty-second session and the three special sessions of the General Assembly.
92.	I take this opportunity to extend to Solomon Islands our congratulations on their assumption of its rightful place in the community of nations as the one hundred and fiftieth Member of the United Nations. May I assure the Government of the new independent State of Solomon Islands our readiness to co-operate with it in ail fields for the benefit of our two peoples.
93.	This thirty-third session has been convened at a time when world peace and security continue to be threatened by dangerous and persistent issues and problems which have remained for far too long on the agenda of the General Assembly. Our deep preoccupation with the Middle Fast question, with the intransigence of the racist regimes of southern Africa and with the lack of real progress towards nuclear disarmament has not diminished; and our sense of frustration continues to be exacerbated at the failure of the international community satisfactorily to resolve these seemingly intractable problems which pose a serious threat to international peace and security and hamper the pursuit of those goals and objectives to which we all aspire. The General Assembly has so far been unsuccessful in facing up to these challenges. This inadequacy may have prompted the Secretary-General, in his report on the work of the Organization, to call for the channelling of positive forces in the right direction and for the provision of a place where all can agree to work together for the solution of international problems.
94.	I shall venture to address myself to those problems, notable among which are those concerning the African eminent, since this year and the year ahead will undoubtedly prove to be crucial ones for Africa.
95.	The Namibian people have undertaken great sacrifices in the struggle for the independence and freedom of their country. SWAPO has demonstrated in the negotiations and demarches of the past few months a sense of responsibility, maturity and restraint. The Secretary-General is to be congratulated for having exerted many efforts in fulfilling the United Nations mandate regarding Namibia in a responsible and dynamic manner. It is indeed unfortunate that the international effort to resolve the Namibian question by just and peaceful means, an effort which has been marked by extensive negotiations and consultations and which has brought about significant compromises, should have been so abruptly and brutally sabotaged at the last moment by the intransigence of the Pretoria regime.
96.	The racist regime of South Africa should not be allowed to sabotage the long-drawn-out efforts of the international community at this crucial stage in the independence process. The modalities for independence which the Secretary-General has proposed are neither more nor less than the normal procedure required for accession to genuine independence. The Security Council has already approved the report of the Secretary-General  by resolution 435 (1978). We hope that the stipulations and provisions of this resolution will be heeded by all concerned. Should the Pretoria regime remain unresponsive to this call to reason and go ahead with its illegal unilateral action in defiance of world opinion it will bear sole responsibility for the untoward consequences which will no doubt result from its action.
97.	With regard to Zimbabwe, it is now abundantly clear to everyone that an internal settlement which excludes the patriotic forces is doomed to failure. The selective nature of the internal arrangement stands in the way of the achievement of truly representative and broadly-based majority rule. Therefore my Government feels that its conviction that genuine independence cannot be achieved without the full participation in all arrangements for such independence of the Patriotic Front is vindicated.

98.	My Government hopes that the world community will also maintain its solidarity with the people of South Africa who continue to intensify their liberation struggle. The spotlight of international condemnation must remain fixed on the uniquely inhuman policy of apartheid until that crime against humanity and that threat to international peace and security is eliminated. The racist regime's criminal violation of the human rights of the majority of the population and its aggression against the Territory and the people of Namibia and against neighbouring States call for further measures under Chapter VII of the Charter. We hope that the Security Council will take action to enforce more strictly its mandatory arms embargo and consider the imposition of other punitive measures against that regime.
99.	My Government is deeply con-' Tied over the continuing danger to world peace posed by the volatile Middle- East situation. In our view, the issues here are clear-cut. Israel cannot continue to occupy the territory of others and pursue its expansionist aims at the expense of its neighbours and at the same time expect to have peace. Nor can it ask for acceptance in the Middle East when it arrogantly denies to the Palestinian people, whose land it has usurped, their right to self-determination and nationhood.
100.	Over the past three decades the United Nations has never tired in its search for a just peace in the Middle East on the basis of generally accepted principles of international law and in conformity with the just aspirations of the people of the area. Security Council- resolutions 242(1967) and 338(1973) call explicitly for the total withdrawal of Israel from all Arab territory acquired by force. No provision in those resolutions can in any way be understood to mean that Israel can determine which occupied territory it will keep and which it will return. Nor can any provision be interpreted to mean that Israel has the right to impose any military, political or social conditions on any of the occupied Arab territories, including Arab Jerusalem and the holy shrines.
101.	The most recently expressed international consensus on the Middle East, contained in General Assembly resolution 3236 (XXIX), goes to the heart of the issue by reaffirming the inalienable right of the Palestinian people to self-determination and national sovereignty. We believe that a comprehensive settlement of the Middle East question must make specific provision for the attainment of those rights. My Government hopes that the world community will continue to work for the full implementation of that resolution.
102.	Overshadowing the political conflicts which endanger regional and international peace and security is the larger threat posed by the arms race, particularly the arms race in nuclear-weapon systems.
103.. The tenth special session, on disarmament, while falling short of our expectations, was an important beginning of the task of dealing with disarmament problems in a comprehensive and specific manner. My Government recognizes that certain achievements were registered at the special session in establishing disarmament priorities, reaching consensus on a programs of action and establishing machinery that reinforces the- central role of the United Nations in the field of disarmament. These are positive and desirable gains; but general and complete disarmament is possible only if the nuclear super-Powers are willing to act in good faith in giving practical expression to the desire of mankind for a nuclear-free world.
104.	We hope that the Programme of Action on disarmament [resolution S-10/2-, sect. Ill] will not have the same fate as other internationally approved action programmes which have been widely accepted in principle but largely ignored in practice. No Government is unaware of the terrible implications of a failure of the international will concerning nuclear disarmament. Therefore it is the solemn responsibility of the nuclear Powers to respond positively to the principles and objectives stipulated in the Declaration [ibid., sect. II] and Programme of Action of the tenth special session, which accorded the highest priority to the implementation of effective measures of nuclear disarmament and the prevention of nuclear war.
105.	The General Assembly has long called for the conclusion of a comprehensive test-ban treaty and for agreement by the nuclear super-Powers on a significant reduction of their nuclear missile systems and stockpiles. Prompt agreement on these measures would be welcome evidence that the nuclear Powers are. responsible to the will of the international community.
106.	The super-Powers are actively engaged in expanding their military presence in the Indian Ocean. Their forces in the area are on the increase, while their military bases, installations and facilities there are being constantly strengthened and improved. Such activities are in direct violation of the United Nations Declaration on the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)] and pose a serious threat to world peace and security. The Somali Democratic Republic, as a littoral State, has a direct interest in the peace and security of the Indian Ocean and will support all measures leading to the full implementation of the United Nations Declaration.
107.	In his inaugural address [ 1st meeting] the President of our Assembly made a realistic and edifying analysis of the international economic situation. The situation of the developing countries continues to deteriorate, while in all international forums there is unanimity on the need to replace the old economic order by a spectrum of more coherent and better organized relationships that effectively reflect the concerns of the large majority of mankind. The solutions advocated thus far remain inoperative because the wealthy countries continue to endeavour to safeguard their selfish interests by putting a brake on any attempt to speed up the establishment of a new, more equitable and hence more just international economic order.
108.	There has been intensive activity and research has been undertaken in many areas, making it possible to identify possible areas for the development of the world in the next few years. The majority of the conclusions arrived at in those studies show an accentuation of the imbalances between the "haves" and the "have-nots". As long as this imbalance continues, peace,' unity and solidarity among peoples will not exist.
109.	As quite rightly pointed out in the declaration by the Ministers for Foreign Affairs of the Group of 77 at the Headquarters of the United Nations on 29 September 1978, the lack of progress in negotiations for the restructuring of international economic relations [see A/331278, annex], particularly those in the main areas, such as the integrated programme, the common fund for commodities, multilateral trade negotiations, the transfer of resources, international monetary reform and the debt burden of the developing countries, to mention but a few, is a major set-back to the hopes of the third world for a just and equitable share in the international economic system. There are, of course, retrograde trends which run counter to the principles upon which a New International Economic Order must be established. One example of these trends is the withdrawal of the developed countries into a systematic policy of protectionism, which further undermines efforts to achieve the liberalization of world trading patterns. We hope that the technologically advanced countries will show willingness to accept the need for collective action to solve economic problems of global significance.
110.	The United Nations Conference on Technical Cooperation among Developing Countries, held recently in Buenos Aires, provided compelling evidence of the determination of the third world to play its part in formulating global strategies for the establishment of the new economic order. My Government, which has long placed national self-reliance at the centre of its development planning, fully supports the Plan of Action to achieve national and collective self-reliance drawn up by the Conference.  We welcome the decision to make UNDP the international focal-point for technical co-operation among developing countries. Technical co-operation among developing countries is of course the responsibility of the developing countries, but my Government hopes that the developed countries will actively support co-operation for development, the aim of which is to improve the quality of life of over 2 billion of the world's population.
111.	My Government notes with concern that the failure of the principles of collectivity and interdependence of States, apparent in many areas in the search for a new world economic order, is a feature also of the negotiations for a treaty on the law of the sea.
112.	The key problem of reaching agreement on arrangements for exploiting the riches of the sea-bed particularly illustrates the predominance of narrow and selfish interests.
113.	Just as the rich resources of the new world were plundered centuries ago on the basis of the superior military technology of the old world, so today the industrialized nations would use their technological expertise to secure for themselves a monopoly over the riches of the sea-bed, even though the United Nations, in a solemn declaration, has declared the sea-bed and its resources to be the "common heritage of mankind" [resolution 2749 (XXV), para. 1].
114.	We call on all States to refrain from actions which would endanger the negotiations for an internationally approved regime and which would put obstacles in the way of the successful conclusion of the Third United Nations Conference on the Law of the Sea.
115.	I now turn to a matter which has serious implications for the peace and stability of the African continent and, indeed, for international peace and security. I refer to the current situation in the Horn of Africa, which remains highly tense and critical. The massive weaponry supplied by a super-Power and by Cuban mercenary troops are being used to perpetrate violence, havoc and destruction against innocent people and to suppress their legitimate aspirations for justice and self-determination. The deployment of mercenary troops with sophisticated armaments—which of late have been supplied in alarming proportions—has brought about inhuman tragedies, mass killings, torture and the loss of human lives and property. Despite the wave of violence which characterizes the situation in Western Somalia, the liberation struggle goes on and the people of Western Somalia are determined more than ever to fight for their freedom and human dignity. Having failed both at the fifteenth ordinary session of the Assembly of Heads of State and Government of the OAU, held at Khartoum and the Conference of Ministers for Foreign Affairs of Non- Aligned Countries, held at Belgrade, to gain sympathy and support for their armed intervention, the super-Power involved and Cuba as its military arm are devising a devious tactical plan against Governments of neighbouring countries in fulfilment of imperialist designs and hegemonistic ambitions. The idea is to use Ethiopia as a staging-ground for aggression and subversion against Somalia and other neighbouring countries in an attempt to install subservient puppet regimes in those countries and thereby dominate the region. It is believed that the details of that imperialist plan had been worked out during the recent visit of Cuba's President Castro and high-level personalities of the superpower to the Ethiopian capital, Addis Ababa. The Somali Democratic Republic warns against the grave consequences of such an evil imperialist design, which poses a serious threat to the peace and stability of the region as well as to international peace and security.
116.	It is necessary to draw the attention of the General Assembly to the fact that the people of Africa, who have only emerged in recent times from colonial rule, are being faced once again with the subversion of their independence through the demarcation of spheres of influence by outside Powers.
117.	It is a matter of grave concern and profound disappointment to my Government that that super-Power, once the self-proclaimed champion of third-world causes, is now an active and prominent participant in the new scramble for Africa. The direct intervention of such a Power, with Cuba as its surrogate, in the affairs of the Horn of Africa is the most dangerous example of this recent trend.
118.	My Government has no illusions about the nature of the driving force behind the recent foreign intervention in purely African conflicts. We believe it to be motivated by the desire for world hegemony and the Power concerned is blatantly using opportunist policies in pursuit of that end. This is the reality that underlies an apparent wish for detente and peaceful coexistence. The opportunism of the super-Power concerned was clearly illustrated by its intervention, in alliance with other countries, in the Horn of Africa, where those countries had been the very countries which had actively supported the liberation movement of Western Somalia before their abrupt withdrawal of support. The unleashing of a Cuban mercenary force, backed by a super-Power, against freedom fighters who had almost achieved victory in their struggle for self-determination was a treacherous betrayal of a just and legitimate liberation struggle.
119.	In these circumstances, my Government cannot shirk its duty to sound a warning that, under the pretext of defending certain African interests, a super-Power with Cuba as its surrogate is turning the African continent into a new cold war arena. Neither African States nor the international community should view with equanimity the recent escalation and internationalization of limited African conflicts for the sake of the strategic or economic interests of foreign Powers.
120.	In the context of the real threat to African independence posed by recent and current attempts to recolonize our continent, it is pertinent to recall the view of the Somali Government as explicitly stated by my President at the recent OAU Assembly at Khartoum. Commenting on foreign intervention in Africa, my President said:
"Foreign intervention in all its forms and manifestations is inconsistent with the legitimate aspirations of all Africa and the spirit of the OAU Charter, which upholds the inalienable right of all peoples to control their destiny."
121.	The recent OAU Assembly held at Khartoum condemned attempts by outsiders to impose their own solutions of African problems, of which they had little understanding. Such attempts demonstrate their utter contempt for African aspirations and only serve to complicate difficult situations.
122.	It is a sad task for me to express the disappointment and disillusionment felt by my Government over the large-scale foreign military intervention in African affairs.
123.	We cannot be silent when policies of certain foreign Powers harmful to African interests are undermining the authority of its regional organization, when Cuba's shameful role as the military surrogate and mercenary of a super-Power makes a mockery of its avowed adherence to the principles of non-alignment, and when those countries deliberately frustrate the legitimate aspirations of the oppressed Western Somalia peoples.
124.	As to the issues involved in the conflicts in the Horn of Africa, there should be no mistake about their nature. If the world community does not recognize the reality of these situations today, it will inevitably come to realize that the people of the region are engaged in just struggles for their inalienable right to self-determination and independence guaranteed under the United Nations Charter.
125.	International law has long established the pre-eminence of the right of peoples to self-determination and independence. Three decades of United Nations history have surely demonstrated that attempts to deny those rights to peoples dedicated to the cause of freedom will certainly engender regional and international tensions and conflicts. The circumstances leading to Abyssinian colonial occupation of Western Somalia and the ensuing long and heroic liberation struggle of the people of Western Somalia for self-determination and freedom are too well known and need no further elaboration.
126.	Suffice it to point out that the people of Western Somalia have a distinct history and geography, and that their ethnic, cultural and linguistic characteristics are completely different from those of Abyssinia. They were linked to Ethiopia only through armed conquest imposed at the height of the "scramble for Africa" with the collusion of the European colonialists. They have never accepted this colonial status.
127.	Today, the vast majority of the people who came under colonial rule at the same time as the people of Western Somalia have attained full independence through the process of self-determination. It would be a travesty of justice if the people of Western Somalia were denied the same right simply because their colonizers are not European.
128.	The United Nations has time and again condemned colonialism as aggression and as a breach of international peace and security. There is no denying the fact that Ethiopia is an empire and that the people of Western Somalia are people under a colonial and alien regime, struggling for self-determination and decolonization. The people of Western Somalia are in fact victims of Ethiopian aggression and they are entitled to international support for the attainment of their legitimate aspirations.
129.	In an attempt to confuse and disguise the basic issues at stake Ethiopia, assisted by the powerful propaganda machinery of a super-Power, has spared no effort to distort the case of Western Somalia. In support of its illegal colonial claims, Ethiopia had repeatedly accused Somalia of violating the principles of the OAU Charter and OAU resolutions,-referring in particular to principles of territorial integrity, non-intervention in the internal affairs of other States and the resolutions on the inviolability of frontiers.
130.	The import and application of those principles is clear and explicit. We believe that reference to OAU Charter principles and OAU resolutions on frontiers is completely out of place and irrelevant to the core issue at stake, which is one of decolonization and self-determination for the people of Western Somalia. The Somali Democratic Republic respects lawful boundaries and the principles of territorial integrity as it considers itself bound by the right of self-determination and by other relevant United Nations and OAU resolutions. Let it be emphasized, however, that the mere fact that Somalia is bound by the Charter provisions does not imply the validity of illegal colonial claims. It is a well-known fact that Ethiopia had gone so far as to attempt to use misleadingly OAU principles and decisions to legitimize the colonial injustices of peoples under its domination. The international community cannot be influenced by such a blatant distortion of well-known established principles.
131.	Much has been said about the interest of the Somali Democratic Republic in championing the liberation struggle of the people of Western Somalia. Our policy towards the people of the area is the same as the policy we demonstrated clearly in the case of Djibouti. We were, naturally, in the forefront of the long political struggle in international forums to achieve self-determination for Djibouti. In addition, we openly supported the efforts of legitimate liberation movements to gain independence for that Territory. Our main concern was to ensure that the exercise of self-determination would take place without variation and under impartial international and regional observation. When we welcomed our brothers of Djibouti as fully- fledged members of the world community all the calumnies about our intentions towards the Territory were exposed. It became evident that the attacks against us were last-ditch efforts by colonial-minded special interests to prevent, the peaceful accession of Djibouti to independence.
132.	Similar attempts have been made to disguise the issues in Western Somalia but it is the hope of my Government that the international community will come to have a better understanding of the aspirations of these peoples and will accord them the support and sympathy they deserve.
133.	Since the inception of the OAU the Somali Government has tried to seek a just and peaceful solution to the
Western Somalia question within the framework of the regional organization. Unfortunately, the various attempts made by the OAU to lend its good offices in the matter have been frustrated by Ethiopia's refusal to deal with the realities of the situation and to negotiate in good faith. It remains our conviction that the interests of the neighbouring countries of Ethiopia and the Somali Democratic Republic lie in solving their problems bilaterally or under the auspices of the OAU. However, since November 1977 when sophisticated weapons supplied by a super-Power and Cuban troops began to flow into Ethiopia, Ethiopian war planes have been mounting savage aerial attacks against urban areas inside Somali territory and heavy concentrations of Cuban and Ethiopian troops have been placed in strategic locations close to the Somali Democratic Republic.
134.	As a result of the internationalization of the conflict in Western Somalia, there are now over half a million refugees in the Somali Democratic Republic. Their plight must be seen as a human tragedy of vast proportions. Our Government is trying to meet the basic needs of these people as best it can, but their presence in our country places a heavy burden on the Somali economy. In that connexion my delegation would like to register its profound appreciation to the United Nations High Commissioner for Refugees for providing assistance to these needy people.
135.	With regard to the threatening situation on its border the Somali Democratic Republic is prepared, of course, to defend its sovereignty against invasion from any quarter, but my Government is equally prepared to work for a durable, just and peaceful settlement. Such a settlement must of necessity include the withdrawal of all foreign and particularly extra-African troops from Western Somalia, the cessation of acts of aggression against the Somali Democratic Republic, guarantees that the population of Western Somalia will not be subjected to genocidal reprisals and the granting of their right to self-determination. My Government would welcome the start of negotiations between all the parties concerned on the basis of these principles.
136.	Of one thing we are certain. If the legitimate aspirations of the liberation movements of the Horn of Africa are not recognized this region will be added permanently to the list of areas where tension and conflict are endemic and constantly threaten international peace and security.
137.	There is a temptation at this stage of the General Assembly session to dwell on the failure of the international community to take collective action under the Charter so that it can resolve the many serious problems that confront the world today. We could perhaps place greater emphasis on the ever-widening and increasingly effective network of valuable services to mankind that has been established under the United Nations umbrella. I believe, however, that our preoccupation with political and economic problems of global significance illustrates the continuing validity of the United Nations as an instrument for furthering international co-operation, for safeguarding peace and for strengthening international security. The nations of the world must continue to strengthen and enhance the unique and essential role of the Organization in
world affairs. If they did otherwise they would be undermining their own prospects for peace and progress.








